Judgment of the County Court, Dutchess County, rendered June 10, 1970, modified, on the law and the facts, by reducing so much of the conviction as was for grand larceny in the third degree to petit larceny, leaving standing the sentence upon said larceny count, an unconditional discharge. As so modified, judgment affirmed. Order of the same court dated May 12,1970, which denied appellant’s motion to suppress seized evidence and oral statements, affirmed. In our opinion, the proof did not justify a conclusion that the value of the stolen articles exceeded $250. Rabin, P. J., Hopkins, Christ, Brennan and Benjamin, JJ., concur.